There was a sharp conflict in the testimony as to whether on the day the memorandum was signed by defendant McWhorter, there was an express oral understanding between him and the plaintiffs that they were to have the privilege of receiving a commission of one per centum from the sellers also if such commission could be obtained. Plaintiffs were entitled to the benefit of their testimony on that point, not as varying or contradicting the terms of a written instrument, but as tending to establish a contemporaneous parol agreement nowise in conflict with the written contract. If there was such oral understanding, the plaintiffs are entitled to recover, if there was no prejudicial error in the trial. I do not think there was such error, and therefore I would not disturb the verdict. *Page 670 
As I see the case, the plaintiffs might rely upon either of two propositions to support their contention, first, that the plaintiffs rendered their services under an express understanding and arrangement between the defendants on the one side and the prospective sellers on the other that the plaintiffs were to be paid a commission of one per centum by each side; or, second, that the plaintiffs were purely middle men. If they were in fact the latter, of course it was no concern of either side as to whether the other also was paying commission.
In my judgment, plaintiffs' instructions Nos. 2, 3 and 4 correctly present these two theories separately. Nos. 2 and 4 present the middle man theory; No. 3 dual agency with consent of both buyers and sellers. Why should No. 4 be condemned because ignoring the defense of dual agency when that defense is entirely a separate matter having no bearing on the middle man theory, and is fully covered not only by plaintiffs' No. 3 but by instructions of the defendants? The plaintiffs stand uncontradicted in their testimony that they had nothing to do with fixing prices. That was done by the parties owning the properties and a representative of the purchaser.
Being of opinion that the issues are primarily for jury determination, and perceiving no prejudicial error in the presentation of those issues to the jury, I would affirm the verdict and judgment.
I am authorized to say Judge Woods joins with me in this dissent.